08/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 20-0404


                                         OP 20-0404


 JOHN MILLER,                                                                    AUG 2 5 2020
                                                                               Bowen Greenwood
                                                                             Clerk of Supreme Court
              Petitioner,                                                              rlf Montana

       v.
                                                                      ORDER
 MONTANA SIXTH JUDICIAL DISTRICT
 COURT,HONORABLE BRENDA
 GILBERT,PRESIDING,

              Respondent.



       Through counsel, John Miller filed a verified Petition for a Writ of Certiorari
(Review)on August 13, 2020, pursuant to 3-1-523, MCA. In the Petition, Miller states he
has requested a transcript of the hearing in the Sixth Judicial District Court, Hon. Brenda
Gilbert, presiding, which imposed attorney's fees and costs upon a finding of contempt.
Miller also states that this Court should order the transcript ofthe June 18, 2020 contempt
hearing to be transmitted to this Court.
       A transcript of this proceeding would facilitate review of this matter. Section 27-
25-202, MCA. As of August 24, 2020, no transcript has been filed with this Court.
Therefore,
       IT IS ORDERED that the Court Reporter for the Sixth Judicial District Court,Park
County, PREPARE and FILE a copy of the transcript for the June 18, 2020 hearing in
Cause No. DP-18-42,In re the Estate offack Bates, within 10 days ofthis Order. Counsel
for Petitioner John Miller shall arrange for payment for this transcript, if it has not already
occurred.
       The Clerk of the Supreme Court shall provide a copy of this Order to Sandra
Hogstad, Court Reporter, Sixth Judicial District; to the Honorable Brenda Gilbert, Sixth
Judicial District Court; to Molly Bradberry, Clerk of District Court, Park County, under
Cause No. DP-18-42; and to counsel of record.
      DATED this          ay of August, 2020.



                                                            Chief Justice




                                           2